Hammond, J.
These two cases were tried together. The evidence fails to show that there was any negligence on the part of the defendant. In broad daylight, the plaintiff in the first case stepped from the car upon “ a pile of earth about the height of the step of the car, extending from the step of the car some distance toward the sidewalk, on the right hand side of the street.” She noticed the pile before she got off, and she thought it was solid. Having alighted from the car she was no longer a passenger." It is perfectly apparent that if she had gone to the sidewalk upon the right hand side of the street, she would have met with no injury. Instead of taking that course, she took a step toward the trench between the pile and the left hand side of the street, and, the earth giving way, she fell into the trench. It was agreed at the trial that the work of digging the trench was being done by the authority and consent and under the general supervision of the commissioner of highways of the city, that the excavation was made for the purpose of laying down a new track, and that in order to lay the track it was necessary to cast upon the surface of the street the earth taken from the excavation. Such a method of working upon the street is very common. It cannot be said either that it was negligent so far as respects the plaintiff in the first case under the circumstances for the defendant to permit the- pile of earth to remain upon the street, or that there was any duty resting upon the defendant to direct her to take the safe course plainly indicated to her by the situation and to cross to the right side of the street. The defendant had no reason to expect that a person of mature age would be in any danger in alighting from the car at that place in the daytime. Since the second case depends upon the first, the entry in each case must be

Exceptions sustained.